Title: From George Washington to Barbier de La Serre, 12 May 1785
From: Washington, George
To: Barbier de La Serre, Arsenne-Guillaume-Joseph



Sir,
Mt Vernon 12th May 1785.

The letter which you did me the honor to write to me the 20th of last month, I found at this place when I returned from Richmond a few days ago; but it had been previously lost in the high way, & came to me open & without a cover: by what means it met with this accident, I am unable to learn—a neighbour of mine picked it up in the condition I have mentioned, & sent it to me.
I pray you to be assured Sir, that I should have great pleasure

in presenting you with a letter to the Count de Vergennes if I cou’d suppose that my recommendation would have any weight at the Court of Versailles, & if I had ever opened a correspondence with the Minister thereof on a subject of this nature: but not having the vanity to suppose the first, & never having attempted the latter; I persuade myself I shall meet a ready excuse for not complying with your request in this instance.
Not being under such delicate circumstances with my intimate acquaintance & friend the Marqs de la Fayette, I have communicated your wishes to him; & as no language can do it more emphatically than your own, I have taken the liberty of enclosing your letter to me, to him. I have the honor to be &c.

G: Washington

